DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 15 April 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not contain an English translation equivalent.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 21 December 2021 is being considered by the examiner.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Additionally, this same limitation defines “increase the control gain…” and at the end of the limitation defines “when the control gain is decreasing”.   If it is defined that the control gain is increasing, the criteria for continuing the increasing mode does not provide additional clarity on how it is determined to continue the increasing mode when the control gain is decreasing.  When did the control gain begin decreasing for which the increasing mode is continued?  Why is the gain decreasing in the increasing mode?  Is applicant attempting to define a change from decreasing to increasing gain?  If so, what criteria is known as the claimed increasing mode?  
As presently defined, claim 2 cannot be further examined on substantive grounds and examiner will not attempt examine claim 2 over the prior art for each plausible interpretation.  Applicant should attempt to clarify the objects and transition being defined.  Once applicant has corrected the indefinite subject matter, a prior art rejection may be issued.  It should be noted that if an art rejection is issued, it will not be considered a new grounds of rejection.   
For claim 4, it also recites “a time point a state in which…”.  It cannot be ascertained with certainty if applicant is attempting to define a time point that is a state or that this/these elements contain a typographical error because each element could be an equivalent for the other.   Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi, et al. (U.S. Patent Publication No. 2002/0044047) in view of Arakawa, et al. (U.S. Patent Publication No. 2005/0046368).  
For claim 1, Miyakoshi discloses a vehicle braking control device that applies a braking torque to wheels of the vehicle, the braking control device comprising: a controller that executes an automatic braking control for adjusting the braking torque based on a target deceleration value of the vehicle corresponding to a distance between an object in front of the vehicle and the vehicle (see paras. 0086, 0114), and an anti-skid control for adjusting the braking torque based on a speed of the wheels to suppress excessive slip of the wheels (see para. 0088), wherein the controller is configured to calculate an actual deceleration value corresponding to the target deceleration value (see para. 0115,, Fig. 5), execute control based on the target deceleration value and the actual deceleration value to bring the actual deceleration value closer to the target deceleration value (see para. 0115).  Miyakoshi does not explicitly disclose control via feedback.  
A teaching from Arakawa discloses a feedback control based on the target deceleration value and the actual deceleration value (see paras. 0050, 0056-0057).  It would have been obvious to one of ordinary skill in the art to modify Miyakoshi with the teaching of Arakawa based on the motivation to improve when the electric brake is operated so as to produce the target output value, if an overshoot detection portion detects overshooting, a feedback control variable correction portion corrects a feedback control variable in the feedback control portion.  
Continuing with the claim, Arakawa further discloses reduce a control gain of the feedback control when the anti-skid control is executed (see paras. 0061-0062).  
Regarding claim 3, it is rejected based on the citations and reasoning provided above for claim 1.  For the unique limitation of claim 3, Arakawa further teaches prohibit the execution of the feedback control when the anti-skid control is executed (see paras. 0076-0077).  


Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
 
/ADAM D TISSOT/Primary Examiner, Art Unit 3663